NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 15a0578n.06

                                                  Case No. 14-4130

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                                                                                    FILED
                                                                                            Aug 14, 2015
HUSTLER CINCINNATI, INC., et al.,                               )
                                                                                        DEBORAH S. HUNT, Clerk
                                                                )
           Plaintiffs-Appellants,                               )
                                                                )        ON APPEAL FROM THE UNITED
v.                                                              )        STATES DISTRICT COURT FOR
                                                                )        THE SOUTHERN DISTRICT OF
PAUL CAMBRIA, JR., et al.,                                      )        OHIO
                                                                )
           Defendants-Appellees.                                )
                                                                )
                                                                )

           BEFORE: SUTTON and DONALD, Circuit Judges; ZOUHARY, District Judge.*

           SUTTON, Circuit Judge. The Hustler enterprise is a media conglomerate that publishes

sexually explicit magazines, operates retail stores, and manages a clothing line, among many

other ventures. It also started as a family business. Brothers Jimmy and Larry Flynt opened the

first Hustler nightclub together in 1969, and many members of the Flynt clan have worked in the

Hustler enterprise over the years.              But family strife led to business discord (and business

problems to family problems) in the late 2000s, when Jimmy and Larry had a falling out. The

result has been an endless stream of litigation. At issue in today’s installment of this saga is

whether five attorneys who were associated with the Hustler enterprise committed legal

malpractice and tortiously interfered with contractual relations, business relations, and


*
    The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio, sitting by designation.
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
expectancy interests. The district court granted the attorneys’ motion for summary judgment on

all claims. We affirm.

                                                 I.

       The Hustler enterprise first published its flagship magazine in 1974, and litigation

followed soon after. The initial wave of litigation involved criminal prosecutions. In 1976, the

State of Ohio indicted Jimmy and Larry for pandering obscenity. The brothers retained two

attorneys from a Buffalo law firm known (at the time) as Lipsitz, Green, Fahringer, Roll,

Schueler & James.        A young associate named Paul Cambria defended Jimmy, who was

acquitted, while named partner Harold Fahringer represented Larry, who was convicted. The

conviction was overturned on appeal.

       Over two decades passed before Cambria and Jimmy crossed paths again. In 1997,

Jimmy formed Hustler News & Gifts, Inc., an Ohio corporation that operated a Hustler bookstore

in Cincinnati. The next year, Jimmy and Larry faced another prosecution, this one related to the

sale of obscene materials at the bookstore. They retained three lawyers: Cambria, Lou Sirkin (a

Cincinnati attorney), and Alan Isaacman (Hustler’s longtime corporate counsel). In 1999, the

Flynt brothers accepted a plea bargain that substituted Hustler News & Gifts as the sole

defendant, that conceded guilt by the corporation, and that required the corporation to pay a fine.

       After this conviction, Jimmy incorporated a new entity named Hustler Cincinnati, Inc., of

which he became the sole owner. He leased property at 411 Elm Street in Cincinnati and opened

a new store there. Soon after, Jimmy exercised an option to purchase the property, relying (in

part) on funds provided by the Hustler parent corporation.

       In December 2000, Jimmy opened another Hustler store, this one located in Monroe,

Ohio, and operated by an entity named Hustler Hollywood-Ohio, Inc. Jimmy held all of the



                                                 2
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
shares of Hustler Hollywood-Ohio, though the parties dispute whether he was the true owner or a

straw man designed to shield Larry from prosecution. One of Larry’s companies owned the real

estate on which the Monroe store sat and leased it to Hustler Hollywood-Ohio.

       In 2001, Larry fired his corporate attorney, Alan Isaacman, and negotiated an oral

retainer agreement with Cambria’s law firm, by then named Lipsitz Green Scime Cambria. To

recap: At the time of this agreement, Jimmy owned two entities (Hustler Cincinnati and Hustler

Hollywood-Ohio) and the real estate on which the Cincinnati store sat; Larry’s corporation

owned the Monroe real estate. Over the next four years, the business relationship between

Jimmy and Larry changed significantly. Hustler Hollywood-Ohio entered into a new lease with

Larry’s corporation and began paying higher rent for the Monroe property. Within a few years,

Jimmy sold all of his stock in Hustler Hollywood-Ohio to one of Larry’s companies. Jimmy

received $150,000 for the stock but paid it all back to Larry as licensing fees for prior use of the

Hustler trademark. Then Jimmy sold the Cincinnati property to another Larry-owned entity and

leased it back. And in late 2004, Hustler Cincinnati began paying licensing fees to the Hustler

parent company for use of its trademarks. By the end of this chain of transactions, Jimmy owned

just one piece of Hustler-related property: Hustler Cincinnati.

       In 2009, following a dispute between Larry and Jimmy’s sons, Larry fired Jimmy from

the Hustler enterprise. One of Larry’s companies attempted (unsuccessfully) to evict Hustler

Cincinnati from the property at 411 Elm Street, Hustler Cincinnati, Inc. v. Elm 411, L.L.C., No.

C-130754, 2014 WL 7339031, at *2, 8 (Ohio Ct. App. Dec. 24, 2014), while another filed a

(successful) trademark infringement action against the Cincinnati store, L.F.P.IP, LLC v. Hustler

Cincinnati, Inc., 533 F. App’x 615, 618–22 (6th Cir. 2013). Larry also allegedly removed

Jimmy from the Larry Flynt Revocable Trust, which holds many of Hustler’s assets.



                                                 3
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
       In 2009, Jimmy and Hustler Cincinnati filed a legal-malpractice action in state court

against Cambria, four other lawyers at Lipsitz Green, and the firm itself.         The trial court

dismissed their claims without prejudice.

       So ends the prelude to this lawsuit. In 2010, after the state court dismissed the action,

Jimmy and Hustler Cincinnati filed this lawsuit in federal court. They claimed that the five

attorneys sued in the state court action had committed legal malpractice by representing both

Jimmy and Larry in several transactions where the brothers had adverse interests, including the

lease and licensing agreements that transferred Jimmy’s interests in the Ohio stores to Larry.

Jimmy and Hustler Cincinnati also filed claims of tortious interference with contractual rights,

business relations, and expectancy interests. The district court granted summary judgment to the

attorneys on all claims, holding that there was no attorney-client relationship between Jimmy or

Hustler Cincinnati and Lipsitz Green.

                                                II.

       To prove legal malpractice under Ohio law, a plaintiff must establish (1) an attorney-

client relationship, (2) a professional duty arising from the relationship, (3) breach of the duty,

(4) proximate cause, and (5) damages. Shoemaker v. Gindlesberger, 887 N.E.2d 1167, 1169–70

(Ohio 2008). There are two ways to form an attorney-client relationship under Ohio law: by

express contract or by implication. Cuyahoga Cnty. Bar Ass’n v. Hardiman, 798 N.E.2d 369,

373 (Ohio 2003). Jimmy and Hustler Cincinnati have not presented evidence that they formed

an attorney-client relationship with Lipsitz Green in either way.

       First, there is no evidence of an express contract. It is true that Cambria represented

Jimmy in the 1976 and 1998 criminal prosecutions. Yet under Ohio law, as under the law of

most States, the attorney-client relationship ends when the lawyer completes the task for which



                                                 4
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
he was hired—each criminal case in this instance. See Kouba v. Climaco, No. 38585, 1979 WL

210054, at *2 (Ohio Ct. App. Mar. 15, 1979); see also Ohio R. Prof’l Conduct 1.16 cmt. 1. Nor

is there evidence that Larry’s 2001 retainer with Lipsitz Green encompassed representation of

Jimmy or Hustler Cincinnati. Larry and Cambria both testified that the agreement did not cover

Jimmy (and that Jimmy was not at the meeting where the final agreement was struck). Jimmy

himself stated that he could not recall whether he had attended the meeting. Nonetheless,

pointing to his own deposition testimony and that of his accountant, Jimmy claims that Larry

assured him the agreement would cover Hustler Cincinnati.            But according to Jimmy’s

deposition, Larry simply told him that Cambria was hired as “[c]orporate counsel.” R. 78 at 37.

This may suggest that Lipsitz Green was outside counsel for the Hustler enterprise, but it does

not indicate that the firm represented Hustler Cincinnati or, further afield, Jimmy. Jimmy’s

accountant testified about his interactions with Lipsitz Green but expressed no opinion about

whether the retainer agreement, to which he was not a party, covered Jimmy. All in all, there is

no evidence of an express attorney-client relationship between Jimmy or Hustler Cincinnati and

the Lipsitz Green attorneys.

       The claimants fare no better in their attempts to conjure an implied relationship. Under

Ohio law, “[t]he determination of whether an attorney-client relationship was created turns

largely on the reasonable belief of the prospective client.” Hardiman, 798 N.E.2d at 373. In

assessing the reasonableness of a client’s belief, Ohio courts consider several factors, including

whether (1) the client shared confidential information with the attorney, (2) the attorney offered

legal advice or services, (3) the client relied on the advice, (4) the client sought to form an

attorney-client relationship, (5) the attorney appeared on behalf of the client in judicial or

administrative proceedings, and (6) the attorney prepared legal instruments. See Sayyah v.



                                                5
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
Cuttrell, 757 N.E.2d 779, 786 (Ohio Ct. App. 2001); Landis v. Hunt, 610 N.E.2d 554, 558 (Ohio

Ct. App. 1992); David v. Schwarzwald, Robiner, Wolf & Rock Co., 607 N.E.2d 1173, 1180 (Ohio

Ct. App. 1992).      Courts place particular weight on whether the client shared confidential

information with the attorney. Landis, 610 N.E.2d at 558. The bar for proving an implied

attorney-client relationship is high. Innuendos and insinuations do not suffice to form such a

bond; the parties must point to “the manifest intentions of the attorney and the prospective

client.”     New Destiny Treatment Ctr., Inc. v. Wheeler, 950 N.E.2d 157, 162 (Ohio 2011)

(emphasis added). In this sense, the term “implied attorney-client relationship” is a misnomer.

The relationship is implied only in the sense that it does not emerge from a formal contract; it

comes from the parties’ less formal—yet still manifest—expectations.

           The evidence shows that Jimmy and Hustler Cincinnati never formed an implied

attorney-client relationship with the Lipsitz Green lawyers. Jimmy never shared any confidential

information with four of these attorneys: Jonathan Brown, Michael Deal, Joseph Gumkowski,

and Jeffrey Reina. Nor could Jimmy identify any legal advice about Hustler Cincinnati that he

received from them, even when asked during his deposition. Cambria, on the other hand, admits

that Jimmy shared confidential information with him. But all of this information related to

Jimmy’s work as an employee of the Hustler enterprise, not to Jimmy personally or to his role as

Hustler Cincinnati’s owner. See Nilavar v. Mercy Health Sys.-W. Ohio, 143 F. Supp. 2d 909,

913 (S.D. Ohio 2001); see also Ohio R. Prof’l Conduct 1.13(a). Jimmy, for example, exchanged

numerous emails with Cambria about zoning, marketing, and employment issues related to

Hustler retail stores, consistent with Jimmy’s role as a Hustler employee in handling

merchandising and zoning for Hustler’s retail arm.




                                               6
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
       Jimmy and Hustler Cincinnati also have not pointed to any evidence that they paid

Lipsitz Green for legal services. The absence of bills is all the more striking because Jimmy

made numerous payments to Lou Sirkin, who represented Hustler Cincinnati throughout the

relevant period—from 2000 to 2009. Indeed, some of Sirkin’s bills include charges related to

the transfer of the Cincinnati real estate, while others list charges for “[m]iscellaneous matters”

at Hustler Cincinnati, R. 82-29 at 1. And while Jimmy’s accountant testified that Hustler

Cincinnati’s legal fees were funneled through the Hustler parent corporation, the record does not

reveal whether these fees made their way to Lipsitz Green or to a different set of lawyers. If we

follow the money, it leads to Sirkin, not Lipsitz Green, as the attorney for Jimmy and Hustler

Cincinnati.

       Jimmy offers a 2001 letter and a 2004 email in which Lipsitz Green attorneys

communicated with him about the transfer of the Cincinnati real estate and the lease/licensing

agreement for the Monroe store. But these documents do not furnish legal advice to Jimmy or

explain how the deals will affect Jimmy in his personal capacity, as opposed to employment

capacity.

       Jimmy next points to the testimony of three witnesses: his accountant, Allie Lee Jackson,

III; and two expert witnesses who opined that Lipsitz Green had formed an attorney-client

relationship with Jimmy and Hustler Cincinnati. These witnesses, however, have no special

insight into the legal question that drives our inquiry: Did Jimmy reasonably view the Lipsitz

Green lawyers as his personal attorneys (or as corporate counsel for Hustler Cincinnati)?

Jimmy’s accountant may have subjectively believed that Lipsitz Green represented Hustler

Cincinnati, but Jimmy’s accountant also did not see the record we have before us, a record that

reveals no evidence of services rendered, fees paid, or confidences exchanged. And while Ohio



                                                7
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
courts have held that expert testimony is typically required to establish an attorney’s breach of

duty, Yates v. Brown, 925 N.E.2d 669, 674 (Ohio Ct. App. 2010), we need not rely on experts to

determine whether an attorney-client relationship exists, much less whether an implied

relationship exists. See Fed. R. Evid. 702. That is especially true here, because the district court

found that some of the statements on which the experts relied were not supported by the record.

        Even if no express or implied attorney-client relationship existed, Jimmy and Hustler

Cincinnati claim that two Ohio law exceptions to the traditional requirements for proving legal

malpractice apply. The first arises when the party shows that he “is in privity with the client for

whom the legal services were performed.” LeRoy v. Allen, Yurasek & Merklin, 872 N.E.2d 254,

256 (Ohio 2007) (quoting Simon v. Zipperstein, 512 N.E.2d 636, 638 (Ohio 1987)). Relying on

Black’s Law Dictionary, Ohio courts have defined “privity” as “[t]he connection or relation

between two parties, each having a legally recognized interest in the same subject matter . . . ;

mutuality of interest.” Sayyah, 757 N.E.2d at 787; see also Shoemaker, 887 N.E.2d at 1170.

Here, Jimmy and Hustler Cincinnati’s theory of the case forecloses a finding of “mutuality of

interest.” They claim that Hustler Cincinnati’s interests diverged from those of the parent

corporation and that the Lipsitz Green attorneys committed malpractice by representing both

sides in transactions between these two entities. Embedded in this argument is the reality that

the Flynt brothers do not have the same “legally recognized interest” in the subject matter of this

case.

        Ohio courts also have declined to recognize privity in cases where the two parties’

interests were much more closely aligned than the interests at issue here. Scholler v. Scholler,

462 N.E.2d 158, 163–64 (Ohio 1984), held that a mother was not in privity with her son for

purposes of seeking child-support payments from the child’s father. And Simon v. Zipperstein,



                                                 8
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
512 N.E.2d 636, 638 (Ohio 1987) (per curiam), held that the potential beneficiary of a will (who

had no vested interest in the estate) was not in privity with the testator. Jimmy counters by citing

several (nonbinding) cases in which a nominee or agent was held to be in privity with the

principal. See Breinholt v. Aegis Wholesale Corp., No. 10-cv-00466-EJL, 2012 WL 2865969, at

*3 (D. Idaho July 11, 2012); Dimov v. EMC Mortg. Corp., No. 1:11-CV-160, 2012 WL 1071186,

at *3 (E.D. Tenn. Mar. 29, 2012); see also ABS Indus. Inc. ex rel. ABS Litig. Tr. v. Fifth Third

Bank, 333 F. App’x 994, 998–1002 (6th Cir. 2009). But these cases all address whether two

parties are in privity such that the entry of judgment against one of them precludes relitigating

the same claims against the other. See ABS Indus., 333 F. App’x at 998; Breinholt, 2012 WL

2865969, at *3; Dimov, 2012 WL 1071186, at *3. None of these cases arose in the legal-

malpractice context, and only one (ABS Industries) applies Ohio law, see 333 F. App’x at 1002.

No less importantly, Jimmy testified that he was not Larry’s agent or straw man, and a

fundamental tenet of his argument is that Lipsitz Green failed to protect his interests as the true

owner of the Monroe store. Jimmy and Hustler Cincinnati have failed to show that they were in

privity with Larry or the Hustler parent company.

       Under the second exception, a party may prove legal malpractice by showing that “the

attorney act[ed] with malice.” LeRoy, 872 N.E.2d at 256. To make this showing, Jimmy and

Hustler Cincinnati must establish that the Lipsitz Green lawyers acted with “(1) that state of

mind under which a person’s conduct is characterized by hatred, ill will or a spirit of revenge, or

(2) a conscious disregard for the rights and safety of other persons that has a great probability of

causing substantial harm.” McGuire v. Draper, Hollenbaugh & Briscoe Co., No. 01CA21, 2002

WL 31521750, at *11 (Ohio Ct. App. Nov. 4. 2002). Jimmy and Hustler Cincinnati, however,

have not shown any “special circumstances such as fraud, bad faith, collusion or other malicious



                                                 9
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
conduct which would justify departure from the general rule” precluding attorneys’ liability to

third parties. Simon, 512 N.E.2d at 638. Nor does Wilkey v. Hull, 598 F. Supp. 2d 823 (S.D.

Ohio 2009), help their cause. That case found that the plaintiff’s “accusation that [the defendant

attorney] acted maliciously [was] not supported by anything other than his own ipse dixit.” Id. at

834. So too here. The only evidence that the Lipsitz Green attorneys acted maliciously comes

from Jimmy’s speculations about their motives. Unsupported speculation does not suffice to

survive summary judgment. See Rodriguez v. Stryker Corp., 680 F.3d 568, 573 (6th Cir. 2012).

       Finally, Jimmy cannot allege legal malpractice against Lipsitz Green itself. Under Ohio

law, a firm can be held vicariously liable for the legal malpractice of its attorneys but cannot

commit legal malpractice itself. Nat’l Union Fire Ins. Co. v. Wuerth, 913 N.E.2d 939, 943–45

(Ohio 2009). Because Jimmy cannot prove legal malpractice against any of Lipsitz Green’s

attorneys, he also fails to allege malpractice against the firm.

       None of this is to say that Cambria and Lipsitz Green acted wisely in their dealings with

Hustler Cincinnati. The lawyer and firm should have explicitly defined the scope of their

representation of Larry and his companies. See Hardiman, 798 N.E.2d at 373; Ohio R. Prof’l

Conduct 1.5(b). That is particularly true in the context of a complex, privately held corporation

where the risk that business and personal relationships will blur increases. Cf. Stuffleben v.

Cowden, No. 82537, 2003 WL 22805065, at *6 (Ohio Ct. App. Nov. 26, 2003). Although no

reasonable jury could find that an attorney-client relationship existed here, the case is closer than

it should have been.




                                                  10
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
                                                III.

       Even if Jimmy or Hustler Cincinnati had created a material issue of fact over whether

they formed an attorney-client relationship with Lipsitz Green, their claims still would fail.

       First, Jimmy and Hustler Cincinnati cannot show that any damages from these claims

were proximately caused by the alleged legal malpractice. They point to three sources of

damages: (1) Jimmy’s firing; (2) Hustler Cincinnati’s “excessive rent and license fees” as well

as “loss of revenue” resulting from Larry’s actions; and (3) Jimmy’s sale of Hustler Hollywood-

Ohio. R. 80-1 at 8. But Jimmy and Hustler Cincinnati have failed to provide concrete evidence

about the causal connection between the alleged malpractice and the damages sought. See

Gijbertus D.M. van Sommeren v. Gibson, 991 N.E.2d 1199, 1206 (Ohio Ct. App. 2013). Jimmy

argues that he could have retained his employment if the Lipsitz Green attorneys had advised

him that he was an at-will worker. But Jimmy does not allege that the Lipsitz Green lawyers

were his employment attorneys, so it is unclear how their advice (or lack thereof) could have

affected his employment status. At any rate, the undisputed testimony shows that Larry fired

Jimmy because of a family conflict involving Jimmy’s sons, something the lawyers had no

power to control. Jimmy adds that the Lipsitz Green attorneys advised him to sell the Monroe

store and pay rent/licensing fees from Hustler Cincinnati. But Jimmy could not point to any

specific advice that he received from the attorneys about these issues, nor could he explain how

he would have reached a different decision absent the lawyers’ involvement. A 2004 email from

Cambria does not do the trick, as it merely explains the structure of the Cincinnati real estate

transaction without advising Jimmy to enter into the deal. Jimmy’s generalized allegations do

not show that the attorneys’ actions caused his damages.




                                                 11
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
       Second, virtually all of the alleged acts of malpractice occurred outside the one-year

statute of limitations, O.R.C. Ann. § 2305.11(A)—and the few remaining acts relate to Jimmy’s

employment claims, which cannot survive since the Lipsitz Green lawyers were not his

employment attorneys. The limitations clock starts (1) when the client “discovers or should have

discovered that his injury was related to” the attorney’s malpractice (the “discovery rule”) or (2)

“when the attorney-client relationship for that particular transaction or undertaking terminates”

(the “termination rule”), whichever occurs later. Smith v. Conley, 846 N.E.2d 509, 511–12 (Ohio

2006). In this case, the primary alleged acts of malpractice occurred in 2004 (when Jimmy sold

the Monroe store and Hustler Cincinnati started paying licensing fees) and 2006 (when Jimmy

sold the Cincinnati real estate and started paying rent). Jimmy claims that, in the course of these

transactions, he received bad advice from his lawyers and made bad deals as a result. But to the

extent he suffered injury, he discovered it—or should have discovered it—as soon as he closed

the deals. And if we take his allegations at face value, he knew from the get-go that his lawyers

had contributed to his injuries: They had advised him to enter into the flawed transactions. To

the extent there was an attorney-client relationship for the “particular transaction[s] or

undertaking[s]” at issue, moreover, it ended well before Jimmy filed this lawsuit. See Omni-

Food & Fashion, Inc. v. Smith, 528 N.E.2d 941, 944 (Ohio 1988). When Jimmy sold the

Monroe store in 2004, the attorney-client relationship with respect to that store necessarily

concluded; when he began paying licensing fees in 2004, any representation he received with

respect to the fee contract necessarily ended; when he sold the Cincinnati property and started

paying rent in 2006, any attorney-client relationship with respect to the real estate deal

necessarily was complete. Whether we measure the statute of limitations from the date of




                                                12
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
discovery or the close of the attorney-client relationship, the statute had run for many of Jimmy’s

claims by 2007—nearly two years before he filed suit.

                                               IV.

       Jimmy and Hustler Cincinnati bring three other claims against the Lipsitz Green attorneys

and the firm itself:    tortious interference with contractual rights, business relations, and

expectancy interests. None of these claims has merit either.

       Jimmy and Hustler Cincinnati characterize their first claim as tortious interference with

“contractual relations,” alleging that Larry wrongfully fired Jimmy from the Hustler enterprise.

See Appellants’ Br. 52, 57. But “tortious interference with contract is not a viable cause of

action” for at-will employees. Mitchell v. Mid-Ohio Emergency Servs., L.L.C., No. 03AP-981,

2004 WL 2803419, at *9 (Ohio Ct. App. Sept. 30, 2004); see also Hoyt, Inc. v. Gordon & Assoc.,

662 N.E.2d 1088, 1095 (Ohio Ct. App. 1995). And we have previously held that Jimmy was an

at-will employee of the Hustler enterprise. L.F.P.IP, LLC v. Hustler Cincinnati, Inc., 533 F.

App’x 615, 622–23 (6th Cir. 2013).

       Even if we re-characterize Jimmy’s claim as tortious interference with employment

relations—recognized as a distinct tort under Ohio law, Mitchell, 2004 WL 2803419, at *9—

Jimmy fares no better.     To prove this claim, Jimmy must show (1) the existence of an

employment relationship, (2) the defendant’s awareness of this relationship, (3) intentional

interference with the relationship, and (4) injury proximately caused by the defendant. McNett v.

Worthington, No. 15-11-05, 2011 WL 4790759, at *3 (Ohio Ct. App. Oct. 11, 2011). Jimmy

fails to point to any record evidence indicating that the Lipsitz Green attorneys influenced

Larry’s decision to fire his brother. Jimmy’s unsupported speculations during his deposition do




                                                13
Case No. 14-4130
Hustler Cincinnati, Inc. v. Cambria
not create a genuine dispute of material fact, especially when Larry repeatedly asserted that it

was his, and only his, decision to fire his brother.

       Jimmy’s remaining claims fail for the same reason. To prove tortious interference with

business relations, Jimmy must establish (1) a business relationship, (2) the defendant’s

knowledge of the relationship, (3) intentional interference resulting in “a breach or termination of

the relationship,” and (4) damages. Ginn v. Stonecreek Dental Care, 30 N.E.3d 1034, 1039

(Ohio Ct. App. 2015). Once again, Jimmy cites no evidence other than his own conjectures, that

Lipsitz Green influenced Larry’s decisions to fire Jimmy, raise the rent on Hustler Cincinnati or

require it to pay licensing fees, evict the Cincinnati store, or purchase Hustler Hollywood-Ohio.

Larry explained that these decisions were his alone.

       Finally, to prove tortious interference with expectancy of inheritance, Jimmy must

establish: (1) an expectancy of inheritance; (2) the defendant’s intentional interference with that

expectancy; (3) tortious conduct on the part of the defendant; (4) “a reasonable certainty that the

expectancy of inheritance would have been realized, but for the interference by the defendant”;

and (5) damages. Firestone v. Galbreath, 616 N.E.2d 202, 203 (Ohio 1993). But Jimmy has not

pointed to any evidence that Lipsitz Green interfered (let alone tortiously interfered) with Larry’s

estate planning or his decision to fire Jimmy. Although Larry admitted that he had amended his

trust after discharging Jimmy, he testified that he had not consulted Lipsitz Green before making

the changes. In fact, a different lawyer, Rick Corletta, represented Larry on estate-planning

matters. As a result, there is no genuine dispute of material fact with respect to any of Jimmy’s

tortious interference claims against Lipsitz Green and its attorneys.

       For these reasons, we affirm.




                                                  14